Citation Nr: 1748908	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-11 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD), depression no otherwise specified (NOS), and cognitive disorder (NOS).


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney at Law


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1962 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge which was subsequently scheduled in October 2017.  However, the Veteran did not appear for his scheduled hearing.  Thus, the Board considers the Veteran's request for a hearing withdrawn pursuant to 38 C.F.R. § 20.702 (d) (2016).

FINDINGS OF FACT

The Veteran does not have a psychiatric disorder that was caused by or aggravated by his military service.

CONCLUSIONS OF LAW

The criteria are not met to establish service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, or cognitive disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
Service Connection for PTSD
Under VA law, service connection is available for a current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).

There is specific VA criteria to establish service connection for PTSD: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The requirement of an in-service stressor is established by the veteran's testimony alone if he is shown to have engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For an in-service stressor not related to participation in combat, independent corroboration by outside evidence is required beyond the veteran's lay testimony alone.  The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third-party individuals.  See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Apart from the above provisions, VA revised the regulation governing adjudication of claims for service connection for PTSD, effective July 13, 2010.  See 75 Fed. Reg. 39,843, later codified at 38 C.F.R. § 3.304(f)(3).  The updated regulation eased the requirement that there be objective corroboration of a claimed in-service stressor.  Under this standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Legal Analysis

The Veteran seeks service connection for PTSD.  The Veteran contends that one of his in-service stressors was caused while stationed at Nakhon Phanom (NKP) Air Force base in Thailand, when he volunteered to fly with Jolly Green, an Air Force helicopter search and rescue unit.  He further contends that he participated in six flight missions as a door gunner from October 1965 through January 1966 requiring him to fly to Vietnam and Laos, thus, placing him in combat situations where he was fired upon and forced to return fire.

The Veteran contends his second in-service stressor was the result of witnessing an aircraft crash.  Specifically, the Veteran reports that in approximately November 1965, while in Thailand, he witnessed an A-1 aircraft crash within 100 yards from him.  The Veteran explained that he was the first one on the scene and although he attempted to help the pilot, the aircraft exploded and he could not get near the aircraft.  The Veteran reports having guilt from not being able to help the pilot.  See Correspondence dated March 2008 and Statement in Support of Claim dated April 2010.   

As mentioned previously service connection for PTSD requires a medical diagnosis, an in-service stressor corroborated by supporting evidence that the stressor occurred, and a (1) medical link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

As it relates to an in-service stressor, the regulations pertaining to PTSD were amended in July 2010, and 38 C.F.R. §3.304 (f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations. The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. Id.  Additionally, there is a similar presumption for Veterans who engaged in combat during service against an enemy force.  38 C.F.R. § 3.304 (f)(2).

Initially, the Board notes that there is no evidence in the record to support a presumption that the Veteran served in combat or was in a location where he would be in fear of hostile military or terrorist activity at any point during his period of active duty service.  

The Veteran's DD-214 and military personnel records show that the Veteran had foreign service in Thailand at the NKP Air Force Base.  Although the Veteran contends that he volunteered to act as a door gunner on trips to Vietnam and Laos, the Veteran's military records do not show that the Veteran was in any other foreign country outside of being stationed in Thailand.  Additionally, the Veteran has earned no awards indicative of service in Vietnam, to include the Vietnam Service Medal or the Vietnam Campaign Medal, or any medal indicative of combat service.

The Board notes that the Veteran's friend, W.K., submitted a statement supporting the Veteran's contention that the Veteran acted as a door gunner and made trips to Vietnam; however; the Board finds that W.K.'s statement is speculative in nature and is unclear.  The statement reflects that W.K. served with the Veteran at the NKP base in Thailand.  In the statement, W.K. notes that the Veteran traveled with Jolly Green as a door gunner to Laos and made several flights to Vietnam; however, it appears W.K. is simply retelling what the Veteran may have told him as there is no indication from the statement that W.K. witnessed first-hand, the Veteran participating in combat activity in a location where hostile military or terrorist activity was taking place at that time, such as Vietnam.   

Moreover, the Board notes that the Veteran's statements have been inconsistent as to whether he participated in combat.  For example, in a July 2002 Progress Note, the Veteran reported being stationed in Thailand...and not being directly involved in any combat, but that he saw planes crash.  Alternatively, the Veteran noted in written correspondence to VA, that the missions he participated in placed him in combat situations, where they were fired upon and he returned fire.  See Correspondence dated March 2008.  

As a result, without substantive and credible evidence that the Veteran participated in combat or was in Vietnam, or any other location where the Veteran could fear hostile military or terrorist activity, the Board finds that the Veteran's in-service stressor of acting as a door gunner while traveling to Vietnam cannot support service connection under the combat presumption or as a result of being in "fear of hostile military or terrorist activity."

As it relates to the Veteran's second stressor of witnessing an aircraft crash around November 1965, the Board previously explained that for an in-service stressor not related to participation in combat, independent corroboration by outside evidence is required beyond the veteran's lay testimony alone.  The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  

The only evidence of record that supports the Veteran's account of the aircraft crash is that of W.K.'s statement, mentioned previously.  As it relates to this portion of the statement, the Board recognizes that W.K. refers to the crash as a "terrible scene;" however, again, the Board cannot determine whether W.K. witnessed the event first hand or whether he is describing what the Veteran told him.  
Additionally, the Veteran's statements regarding the aircraft crash have been inconsistent as the Veteran's initial contention was that he witnessed a pilot crash while stationed in Thailand; however, in an August 2013 private PTSD evaluation, the Veteran reported while in Vietnam, a "friend" who was a pilot of an A1, crashed with the aircraft exploding on impact.  The Board notes that the RO attempted to verify the Veteran's stressor with the Defense Personnel Records Information Retrieval System (DPRIS) in which they responded that there was no report of an aircraft crash at or near the Veteran's base during the October 1965 through December 1965 timeframe.

Therefore, in light of the Veteran's service records, which identify no Vietnam or combat service, the DPRIS response of no aircraft crash found during the time specified by the Veteran, and the Veteran's inconsistent statements regarding his stressors, the Board finds that the evidence strongly supports a finding that the Veteran had no Vietnam service, no combat service, nor has he ever served in a location involving "fear of hostile military or terrorist activity." Thus, the liberalizing criteria contained in § 3.304(f)(3), and the combat presumptions outlined in 38 C.F.R. § 3.304 (f)(2) are not applicable in this case.  Therefore, the Veteran's lay assertions, alone, cannot establish the occurrence of an in-service stressor.  Rather, his alleged service stressors of serving as a door gunner in Vietnam and witnessing an aircraft crash must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

As such, while the record reflects diagnoses of PTSD, any such diagnosis is not valid for the purposes of entitlement to service connection.  38 C.F.R. § 3.304 (f); See Cohen, Doran, supra.

Lastly, although the Veteran has a diagnosis of Depression Disorder NOS and Cognitive Disorder NOS which the Veteran has asserted are secondary to his PTSD, service connection on a secondary basis cannot be established in light of the Board's finding that service connection for PTSD is not warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression, and cognitive disorder is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


